Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 14-21, drawn to method, performed by a computer device, comprising: obtaining a current frame from a plurality of video frames to be encoded, the plurality of video frames having different resolutions; determining a target motion vector (MV) corresponding to each block in the current frame at a target resolution represented by selected target MV resolution information; obtaining a motion vector prediction (MVP) corresponding to each block and at the target resolution; and encoding the current frame according to a motion vector difference (MVD) between each target to obtain encoded data, the encoded data comprising identification information representing the target resolution.
Group II, claim(s) 8-13, drawn to method, performed by a computer device, comprising: obtaining encoded data corresponding to a current frame to be decoded; extracting a motion vector difference (MVD) corresponding to each block in the current frame from the encoded data, the MVD corresponding to a target resolution represented by identification information comprised in the encoded data; determining a motion vector prediction (MVP) corresponding to each block; processing the MVD and the MVP corresponding to each block at the same resolution upon detecting that the target resolution is inconsistent with a resolution of the current frame, to obtain a motion vector (MV) of the corresponding block and at the resolution of the current frame; determining a reference block corresponding to each block according to an MV corresponding to each block; and reconstructing the current frame according to each reference block and the encoded data.
The underlined indicate unique features in each group.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a motion vector (MV) corresponding to each block in the current frame, a motion vector prediction (MVP) corresponding to each block, a motion vector difference (MVD) between each target MV and the MVP of each block, and the encoded data comprising identification information representing the target resolution, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2019/0320195.  US 2019/0320195 discloses a motion vector (MV) corresponding to each block in the current frame ([0058], e.g., motion vector), a motion vector prediction (MVP) corresponding to each block ([0058], e.g., motion vector predictor), a motion vector difference (MVD) between each target MV and the MVP of each block ([0059], e.g., motion vector difference), and the encoded data comprising identification information representing the target resolution ([0177], e.g., motion vector resolution).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is (571)270-7484.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-270-8988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/Primary Examiner, Art Unit 2485